DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-16, 19-22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Awada et al. (hereinafter Awada)(US 2020/0068477).
Regarding claim 1, Awada teaches a method for transmitting system information, comprising: receiving [[a]] at least one system information (SI) request transmitted from at least one user equipment (UE) (P[0083], on demand)); determining one UE of the at least one UE requests according to the at least one SI request(P[0083], broadcast or unicast transmissions depending on the decision of the network); returning a response message of the at least one SI request to the one UE, the response message carrying one UE to receive the second set of SI(P[0083], system information can be delivered on demand either by broadcast or unicast transmissions ).
Regarding claim 2, Awada teaches the method according to claim 1, wherein the determining the at least one of the first set of SI transmitted in the unicast mode and the second set of SI transmitted in the broadcast mode in the SI for which each UE requests according to the SI request comprises: determining the number of UEs requesting for each SI according to the SI request; for each SI, responsive to that the number of UEs requesting for a current SI is less than a preset number, determining that the current SI is transmitted in a unicast mode, and responsive to that the number of UEs requesting for the current SI is equal to or greater than the preset number, determining that the current SI is transmitted in a broadcast mode; and determining at least one of a first set of SI transmitted in a unicast mode and a second set of SI transmitted in a broadcast mode in SI for which each UE requests according to the determined SI transmitted in the unicast mode and the determined SI transmitted in the broadcast mode(P[0085], Thus, if a user equipment needs a System Information message(s) containing System Information Block(s) provided on demand, the user equipment sends a request for this information to the network using the configuration parameters listed in the Minimum System Information. Based on the number of requests, the network may decide to deliver the requested System Information message by broadcast, i.e. if the number of request is high, or unicast if the number of requests is low). 
Regarding claim 3, Awada teaches the method wherein if an SI identifier transmitted by a current base station in a broadcast mode and not successfully decoded by a 28corresponding UE is carried in the SI request, the determining at least one of the first set of SI transmitted in the 
Regarding claim 4, Awada teaches the indication information comprises at least one of following information: SI in the second set of SI being transmitted in a broadcast mode; the number of monitor windows of the SI in the second set of SI uniformly or separately indicated; and a broadcast window location at which each SI in the second set of SI starts to be monitored(P[0084], periodicity of the system information window; number of reprtiitons of the SI window; configuration length of SI window).  
Claims 5-8 are rejected for the same reason as set forth in claims 1, 2, 4 and 3 respectively. 
Claims 9-12 are rejected for the same reason as set forth in claims 1-4 respectively.
Claims 13-16 are rejected for the same reason as set forth in claims 1, 2, 4 and 3 respectively. 
Claims 19-22 are rejected for the same reason as set forth in claims 1, 5, 4 and 4 respectively. 
Response to Arguments
Applicant's arguments filed 6/4/2021 have been fully considered but they are moot in view of new grounds of rejection.

Examine respectfully disagrees. Awada teaches (P[0089-90]), two modification periods with two system information messages. If the system information message being modified is acquired only on demand, the user equipment will then have to send the SI request to receive the modified SI the next broadcast control channel modification period.
Awada also teaches(P[0083]) both periodically broadcasting SI and on demand SI (both broadcast and unicast). 
Awada teaches the modification therefore involves at least two types of SI transmission.
Awada teaches 4 possible combinations of transmssion with two modes and also modification period.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUTHUSWAMY GANAPATHY MANOHARAN whose telephone number is (571)272-5515.  The examiner can normally be reached on 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MUTHUSWAMY G MANOHARAN/Primary Examiner, Art Unit 2647